     Case 2:17-cv-00137-JAM-DB Document 33-2 Filed 08/29/19 Page 1 of 2


 1   CLAUDIA M. QUINTANA
 2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
 9

10
                                     UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                    Plaintiff,
15          vs.                                               [PROPOSED] ORDER GRANTING EX
                                                              PARTE APPLICATION FOR COURT
16   CITY OF VALLEJO, a municipal                             TO RECONSIDER ORDER VACATING
     corporation; ROBERT HERNDON,                             HEARING ON DEFENDANTS’ MSJ, OR
17
     individually and in his capacity as a Police             ALTERNATIVELY, FOR ORDER
18   Corporal for the Vallejo Police Department,              MODIFYING SCHEDULING ORDER
     individually and in his capacity as a Police             TO ALLOW RE-FILING OF
19   Corporal for the Vallejo Police Department;              DEFENDANTS’ MSJ
     JAMES MELVILLE, individually and in his
20
     capacity as a Officer for the Vallejo Police
21   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
22   Police Department; and DOES 1-50,
     inclusive, individually, jointly and severally,
23

24                   Defendants.
25

26           Upon reviewing the Ex Parte Application for the Court to Reconsider its Order Vacating
27   Hearing on Defendants’ Motion for Summary Judgment, or Alternatively, for Order Modifying
28   Scheduling Order to Allow Re-Filing of Defendants’ Motion for Summary Judgment,


     Case No. 2:17-cv-00137-JAM-DB                              [PROPOSED] ORDER GRANTING EX PARTE
                                                                APPLICATION
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 33-2 Filed 08/29/19 Page 2 of 2


 1   Memorandum of Points and Authorities, and Declaration of Timothy J. Smyth and good cause
 2   appearing therefore:
 3           IT IS HEREBY ORDERED that the Court reconsiders its Order vacating the September
 4   10, 2019, hearing on Defendants’ Motion for Summary Judgment; or
 5           IT IS HEREBY ORDERED that the Court modifies it scheduling order as follows:
 6

 7        MSJ Deadlines                                          New Dates
 8        Deadline for Defendants to File MSJ
 9        Deadline for Plaintiff to File Opposition
10        Deadline for Defendants to File Reply
11
          Date of hearing
12

13
     IT IS ALSO HEREBY ORDERED:
14
     ______________________________________________________________________________
15
     ______________________________________________________________________________
16

17
     IT IS SO ORDERED.
18

19
     Dated: ____________                              ________________________________
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28


     Case No. 2:17-cv-00137-JAM-DB                           [PROPOSED] ORDER GRANTING EX PARTE
                                                             APPLICATION
                                                       -2-
